[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 98-1069

                IN RE:  YAMIL H. KOURI-PEREZ,

                         Petitioner.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Benny Frankie  Cerezo and Joaquin  Monserrate-Matienzo on Petition                                                                  
for Writ of Mandamus for petitioner.

                                         

                       February 3, 1998
                                         

     Per Curiam.   Assuming, without deciding, that  an order                           

denying change of venue would  be subject to mandamus review,

see In re Balsimo, 68 F.3d 185, 186 (7th Cir. 1995), there is                             

no reason to grant the writ here.  

     Contrary to petitioner's argument, a fair reading of the

order indicates that the district court considered the proper

factors in determining the extent to which  the community had

been saturated by inflammatory  pre-trial publicity about the

case.  See United States v. Rodriguez-Cardona, 924 F.2d 1148,                                                         

1158 (1st Cir.  1991).  The district court's  legal analysis,

findings, and conclusions in that regard reveal no error.  

     Specifically, we  perceive  no  error  in  the  district

court's focus  on petitioner's opinion poll, which apparently

indicated that less than twenty percent of the  community had

been biased to any degree by the pre-trial publicity.  In the

context of  this  mandamus review,  we  cannot say  that  the

district court was required to focus any greater attention on

any other aspect of the evidence or argument presented to it.

     The petition for writ of mandamus is denied.                                                            

                             -2-